      Case 1:18-cv-00603-AWA Document 26-7 Filed 06/21/19 Page 1 of 9
                                   In re H.E.B. Grocer • Co. Tex. Ap 20141




    IN RE H.E.B. GROCERY COMPANY,                           failed to maintain the premises in a reasonably
                   L.P.                                     safe condition and free of hazards; failed to
                                                            correct an unreasonably dangerous condition;
          NUMBER 13-14-00023-CV                             failed to warn invitees of the dangerous
                                                            condition; failed to properly inspect the
    COURT OF APPEALS THIRTEENTH                             premises to discover the unreasonably
      DISTRICT OF TEXAS CORPUS                              dangerous condition; failed to properly train
         CHRISTI - EDINBURG                                 its employees regarding the appropriate
                                                            manner in which to make the premises
  Delivered and filed: February iS, 2014                    reasonably safe; failed to implement policies,
                                                            rules, or procedures to make its premises
    On Petition for Writ of Mandamus.                       reasonably safe; and failed to enforce proper
                                                           policies, rules, or procedures to make its
         MEMORANDUM OPINION                                premises reasonably safe. Rodriguez also
                                                           alleged that H.E.B. breached its duty of
  Before Justices Rodriguez, Garza, and                    ordinary care regarding maintenance and the
                  Perkes                                   supervision of personnel and in failing to
    Memorandum Opinion by Justice                          implement adequate policies, procedures, or
                  Garza?                                   safeguards to ensure that its premises were
                                                           free of unreasonably dangerous conditions.
     On January 13, 2014, relator, H.E.B.
Grocery Company, L.P. ("H.E.B."), filed a                       The parties thereafter engaged in
petition for writ of mandamus and motion for               discovery. This original proceeding concerns
stay contending that the trial court abused its            H.E.B.'s responses to interrogatory number 9
discretion in ordering relator to produce two              and request for production number 11.
incident reports in the underlying premises                Interrogatory number 9 and H.E.B.'s response
liability lawsuit. We deny the petition for writ           to this interrogatory are as follows:
of mandamus.
                                                                 9. Describe each incident in
              I. BACKGROUND                                      which you have been sued,
                                                                 and/or had a claim brought
    Daniel Rodriguez tripped and fell in the                     against you whereby a person
parking lot of the H.E.B. store located at 2155                  claimed that a condition on your
Paredes Line Road in Brownsville, Texas.                         premises caused an accident or
According to H.E.B.'s incident report,                           injury. This interrogatory is
                                                                 limited to the last five (5) years
Page 2
                                                                 and to [H.E.B.'s] premises in
                                                                 Brownsville, Texas. For each
Rodriguez, who was a customer at the store,
                                                                 such incident, please state:
was putting trash in one of the trash cans in the
parking lot when he tripped on the metal plate
                                                                       a. The date of the
of a cart corral. Rodriguez fell against the trash
                                                                       incident;
can and cut his face. Rodriguez was taken by                           b. The parties
ambulance to a local hospital.
                                                                       involved;
    Rodriguez thereafter brought suit against                          c. The style and
                                                                       case number of
H.E.B. for negligence and breach of ordinary
                                                                       each filed case, if
care. According to Rodriguez's original
                                                                       any;
petition, H.E.B. was negligent because it:
                                                                                                      EXHIBIT
                                                     -1-
  la.S1 ca   se
     Case 1:18-cv-00603-AWA Document 26-7 Filed 06/21/19 Page 2 of 9
                                 In re H.E.B. Grocer Co. Tex. A   d., 2014)




Page 3                                                   Rodriguez filed a second motion to compel
                                                         regarding these two discovery requests and
             d. The claim                                others on August 26, 2013. The trial court held
             number of each                             a hearing on the motion to compel on October
             non-filed case; and                         2, 2013, but the transcript of that hearing is not
             e.     A      brief                        part of the record before this Court. The trial
             description of the                         court granted the second motion to compel
             incident       and                         and ordered, in relevant part, that
             claimed injuries.                          interrogatory number 9 and request for
                                                        production number 11 were limited to "3 years
      ANSWER: Defendant objects to                      for trip and fall incidents in the parking lot for
      this request on the basis that it is              the H.E.B. in question."
      overly broad and burdensome.
      Defendant further objects on the                      On November 1, 2013, relator filed a
      basis of relevance. In addition,                 motion to reconsider the trial court's order on
      Defendant objects on the basis                   the motion to compel and requested an in
      that disclosure of the                           camera inspection. According to the motion,
      information would violate the                    H.E.B.'s search for information and
      individual's privacy rights and                  documents responsive to interrogatory
      expectation of privacy.                          number 9 and request for production number
                                                       11 resulted in the location of two other incident
Request for production number 11 and                   reports besides the one at issue in this lawsuit.
H.E.B.'s response thereto provide:                     H.E.B. requested that the trial court
                                                       reconsider
       ii. Please provide all accident
      and/or       incident       reports              Page 4
      regarding slip and falls, trips and
      falls or other incidents,                        its order to produce these two incident reports
      including, but not limited to,                   on grounds that the "two other trip and fall
      accidents and/or incidents of                    accidents [were] not related to shopping cart
      your employees which have                        corrals" and "contained private and
      occurred on [H.E.B.'s] premises.                 confidential information," The incident
      This request is limited to five (5)              reports at issue are prepared by H.E.B.
      years before the incident made                   employees and consist of one-page computer-
      the basis of this suit and to                    generated printouts which contain the
     [H.E.B.'s]       premises         in              customers' names, addresses, day and evening
      Brownsville,                Texas.               phone numbers, dates of birth, a brief
      RESPONSE: Defendant objects                      description of the incident, and a brief
     to this request on the basis that                 summary of the injuries sustained.
     it is overly broad and
     burdensome. Defendant further                          On January 8, 2014, the trial court held a
     objects on the basis of relevance.                hearing on H.E.B.'s motion. On January 9,
     In addition, Defendant objects                    2014, the trial court issued an order granting
     on the basis that disclosure of                   H.E.B.'s motion to reconsider and for an in-
     the information would violate                     camera inspection. That same day, the trial
     the individuals' privacy rights                   court held an in-camera inspection of the two
     and expectation of privacy.                       incident reports and, by separate order issued
                                                       that same day, ordered H.E.B. to produce
                                                       them.
f;                                               -2-
tastcase
      Case 1:18-cv-00603-AWA Document 26-7 Filed 06/21/19 Page 3 of 9
                                   In re H.E.B. Grocer Co. Tex. A ., 20144




       This original proceeding ensued. By three             Cerberus Capital Mgmt., L.P., 164 S.W.3d
  issues, H.E.B. contends: (0 the trial court                379, 382 (Tex. 2005) (orig. proceeding) (per
  abused its discretion in ordering the                      curiam). The adequacy of an appellate remedy
  production of incident reports for a three-year            must be determined by balancing the benefits
  period before the date of the accident at issue            of mandamus review against the detriments.
  in this case for accidents "that did not occur             In re Team Rocket, L.P., 256 S.W.3d 257, 262
 pursuant to the same instrumentality or                    (Tex. 2008) (orig. proceeding). Because this
 related in some special way to the accident in             balance depends heavily on circumstances, it
 question"; (2) the trial court abused its                  must be guided by the analysis of principles
 discretion in ordering the production of non-              rather than the application of simple rules that
 relevant incident reports containing                       treat cases as categories. In re McAllen Med.
 individuals' private information; and (3)                  Ctr., Inc., 275 S.W.3d 458, 464 (Tex. 2008)
 Rodriguez failed to meet his burden of                     (orig. proceeding). We evaluate the benefits
showing why the production of incident                      and detriments of mandamus review and
reports containing individuals' private                     consider whether mandamus will preserve
information was material, relevant, and                     important substantive and procedural rights
necessary. By its motion to stay, H.E.B. sought            from impairment or loss. In re Prudential Ins.
to stay all trial court proceedings, including             Co. of Am., 148 S.W.3d at 136. We also
discovery, depositions, and hearings, pending              consider whether mandamus will "allow the
resolution of this cause. This Court granted the           appellate courts to give needed and helpful
motion to stay, in part, and ordered the trial             direction to the law that would otherwise
court's orders of January 9, 2014 to be stayed,            prove elusive in appeals from final
but denied the motion insofar as it sought to              judgments." Id. Finally, we consider whether
stay all other trial court proceedings. This               mandamus will spare the litigants and the
Court requested and received a response to the             public "the time and money utterly wasted
petition for writ of mandamus from                         enduring eventual reversal of improperly
Rodriguez.                                                 conducted proceedings." Id.

Page 5                                                     Page 6

         II. STANDARD OF REVIEW                                  The scope of discovery is generally within
                                                            the trial court's discretion. In re Colonial
      Mandamus is appropriate when the                      Pipeline Co., 968 S.W.2d 938, 941 (Tex. 1998)
 relator demonstrates that the trial court clearly          (orig. proceeding); Dillard Dep't Stores, Inc. v.
 abused its discretion and the relator has no               Hall, 909 S.W.2d 491, 492 (Tex. 1995) (per
adequate remedy by appeal. In re Reece, 341                curiam) (orig. proceeding). Parties may seek
S.W.3d 360, 364 (Tex. 2011) (orig.                         discovery "regarding any matter that is not
proceeding); In re Prudential Ins. Co. of Am.,             privileged and is relevant to the subject matter
148 S.W.3d 124, 135-36 (Tex. 2004) (orig.                  of the pending action . . . ." TEX. R. CW. P.
proceeding). The relator has the burden of                 192.3(a). Information is relevant if it tends to
establishing both prerequisites to mandamus                make the existence of a fact that is of
relief, and this burden is a heavy one. In re              consequence to the determination of the
CSX Corp., 124 S.W.3d 149, 151 (Tex. 2003)                 action more or less probable than it would be
(orig. proceeding). A trial court clearly abuses           without the information. TEX. R. EVID. 401.
its discretion if it reaches a decision that is so         However, a party's discovery requests must
arbitrary and unreasonable that it amounts to              show a reasonable expectation of obtaining
a clear and prejudicial error of law or if it              information that will aid in the resolution of
clearly falls to analyze the law correctly or              the dispute. In re CSX Corp., 124 S.W.3d at
apply the law correctly to the facts. In re                152. Therefore, discovery requests must be
                                                     -3-
  lastcase
     Case 1:18-cv-00603-AWA Document 26-7 Filed 06/21/19 Page 4 of 9
                                   In re H.E.B. Grocer Co. Tex. Am ., 20141




  reasonably tailored to include only matters                earlier accidents occurred under reasonably
  relevant to the case. In re Am. Optical Corp.,             similar but not necessarily identical
  988 S.W.2d 711, 713 (Tex. 1998) (orig.                    circumstances"); laorer, 717 S.W.2d at 761
  proceeding) (per curiam).                                 ("In other words, the evidence of other similar
                                                            falls, to be admissible, must have arisen out of
      Mandamus relief is available when the                 the same inanimate cause or condition."); Bell,
 trial court compels production beyond the                  516 S.W.2d at 450 ("[T]he evidence of other
 permissible bounds of discovery. In re                     similar falls, to be admissible, must have
 Weekley Homes, L.P., 295 S.W.3d 309, 322                   arisen out of the same inanimate cause or
 (Tex. 2009) (orig. proceeding); In re Am.                  condition."). In this case, however, we are not
 Optical Corp., 988 S.W.2d at 713; see, e.g., In            assessing the threshold pertaining to the
 re Ford Motor Co., 988 S.W.2d 714, 721 (Tex.               admissibility of other incidents but the much
 1998) (orig. proceeding); Walker v. Packer,                lower threshold applicable to the
 827 S.W.2d 833, 843 (Tex.1992) (orig.                      discoverability of such incidents. The scope of
 proceeding).                                               discovery is much broader than the scope of
                                                            admissible evidence. In re Exmark Mfg. Co.,
                III. ANALYSIS                               299 S.W.3d 519, 528 (Tex. App.—Corpus
                                                            Christi 2009, orig. proceeding) (discussing
     In its first issue, H.E.B. contends that the           Nissan Motor Co. Ltd. v. Armstrong, 145
order requiring production did not limit                    S.W.3d 131,138-39 (Tex. 2004)); see also In re
 discovery to accidents occurring by means of               H.E.B. Grocery Co., 13-10-00533-CV, 2010
the same instrumentality or by the same                    WL 4523765, at *5 (Tex. App.—Corpus Christi
inanimate object. H.E.B. contends that the                 Nov. 8, 2010, orig. proceeding [mand.
instant lawsuit arose as a result of a trip and            denied)) (mem. op.). The "relevant to the
fall over the cart corral in its parking lot, but          subject matter" and "reasonably calculated to
the two incident reports "did not involve the              lead to admissible evidence" tests are "liberally
cart corrals and therefore did not occur by                construed" to allow the litigants to obtain the
means of the same inanimate object or                      fullest knowledge of the facts and issues prior
instrumentality," and the "only connection"                to trial, and "it does not matter that the
between these two other incidents and the one              information sought may be inadmissible at
                                                           trial if it appears reasonably calculated to lead
Page 7                                                     to the
at issue in this case is that they occurred in the         Page 8
parking lot of the same store within the three-
year period before Plaintiffs accident."                   discovery of admissible evidence." See
                                                           Axelson, Inc. v. McIlhany, 798 S.W.2d 550,
     In support of this issue, H.E.B. cites three          553 (Tex. 1990) (orig. proceeding); see also Eli
cases: Missouri Pacific Railroad Co. v.                    Lilly & Co. v. Marshall, 85o S.W.2d 155, 160
Cooper, 563 S.W.2d 233 (Tex.1978); K/orer v.               (Tex. 3.993). In this case, H.E.B. has conflated
Block, 717 S.W.2d 754 (Tex. Civ. App.— San                 the standards for the discovery of information
Antonio 1986, writ refd n.r.e.); and Bell v.               and the admissibility of evidence.
Buddies Super Market, 516 S.W.2d 447 (Tex.
Civ. App.—Tyler, 1974, writ refd n.r.e.). Each                 Moreover, in a separate original
of these cases concerns the admissibility of               proceeding brought by H.E.B., the Fourteenth
evidence rather than the scope of discovery.               District Court of Appeals expressly rejected
See Mo. Pac. R.R. Co., 563 S.W.2d at 236                   H.E.B.'s contention that the discovery of other
(holding that for evidence to be admissible, the           incident reports must be limited to those
"plaintiffs were required to show that the                 involving the exact same condition or
          .                                          -4-
  lastcase
     Case 1:18-cv-00603-AWA Document 26-7 Filed 06/21/19 Page 5 of 9
                                   In re H.E.B. Grocer Co. Tex. Anp., 2014)




    instrumentality as that involved in the                   reasonably safe, implement proper policies or
   underlying case. See In re H.E.B. Grocery Co.,             procedures to make the premises reasonably
   375 S.W.3d 497, 499 (Tex. App.—Houston                     safe, and enforce policies or procedures to
   [14th Dist.] 2012, orig. proceeding). In that              make the premises safe. Thus, the other
   case, the plaintiff slipped and fell due to a              incident reports are discoverable insofar as
  slippery condition on the floor and, through               they appear reasonably calculated to lead to
   discovery, sought the production of accident or           the discovery of admissible evidence. See
   incident reports for the store generally and              Axelson, Inc., 798 S.W.2d at 553; In re II.E.B.
  specifically including those regarding "slip and           Grocery Co., 375 S.W.3d at 503. Accordingly,
  falls" or "trip and falls" and those "caused by a          we conclude that the trial court did not abuse
  liquid substance on the floor." Id. at 503. The            its discretion in ordering the production of the
  Houston court held that the discovery of                   two incident reports regarding trip and fall
  accident reports or incident reports pertaining            incidents in the parking lot for the Brownsville
  generally to "other incidents" was overbroad               H.E.B. store. We overrule H.E.B.'s first issue.
  insofar as it would "necessarily implicate every
 accident or incident report in H.E.B.'s                          By its second issue, H.E.B. contends that
 possession." Id. at 502. However, the court                 the discovery order would allow the
 refused to limit the discovery of such reports              unnecessary disclosure of privileged
 to those pertaining to liquid on the floor or               information in violation of the privacy rights of
 slippery conditions and instead allowed                     those individuals identified in the two incident
 discovery of those reports regarding slip and               reports. H.E.B. contends that the two incident
 falls or trip and falls. Id. at 503. In so holding,         reports contain the customers' names,
 the court stated that, although the majority of            addresses, day and evening phone numbers,
 the plaintiffs allegations pertained to the                dates of birth, and injuries sustained. In
"slippery conditions" of the floor, the plaintiff           support of this issue, H.E.B. cites Billings v.
also alleged that H.E.B. was negligent in its               Atkinson, 489 S.W.2d 858 (Tex. 1973), for the
policies and procedures for training,                       proposition that the Texas Supreme Court has
inspecting, and making the premises safe. Id.               recognized the right of privacy, and In re
"Thus, incidents of debris on the floor that                United Services Automobile Ass'n, 76 S.W.3d
presents a tripping hazard would lead to                    112 (Tex. App.—San Antonio 2002, orig.

relevant information on this ground for relief              proceeding), for the propositions that the right
just as incidents of liquid substances found on             of privacy need not be asserted by the
the floor." Id.                                             individuals affected by the disclosure, and

Page 9                                                      Page so

     In this case, the trial court ordered the              once the right of privacy is raised as an
 production of the two reports as limited to: "3            objection to discovery, the burden shifts to the
years for trip and fall incidents in the parking            party seeking production to show that the
lot for the H.E.B. in question." Rodriguez has              information sought is material, relevant, and
broadly alleged that H.E.B. was negligent and               necessary.
failed to use ordinary care in maintaining the
premises in question in a reasonably safe                        A right of personal privacy, or a guarantee
condition and free of hazards. Rodriguez has                of certain areas or zones of privacy, exists
specifically alleged that H.E.B. was negligent              under the United States Constitution and
in failing to: inspect its premises to discover             Texas Constitutions. See, e.g., Griswold v.
the unreasonably dangerous condition, correct               Connecticut, 381 U.S. 479, 484 (1965); Tex.
or warn of the condition, train its employees               State Employees Union v. Tex. Dept of Mental
regarding how to make the premises                          Health & Mental Retardation, 746 S.W.2d
                                                       5-
  fastcase
      Case 1:18-cv-00603-AWA Document 26-7 Filed 06/21/19 Page 6 of 9
                                    In re H.E.B. Grocer Co. Tex. App., 20141




  203, 205 (Tex. 1987). The right of privacy has            68o (Tex. App.—Fort Worth 1987, orig.
  been defined as the right of an individual to be          proceeding) (holding that the disclosure of
  left alone, to live a life of seclusion, to be free      blood donors' identities was not an
  from unwarranted publicity. Billings, 489                 impermissible violation of constitutional right
  S.W.2d at 859; see Indus. Found. of the S. v.             to privacy). Accordingly, we examine federal
  Tex. Indus. Acc. Bd., 540 S.W.2d 668, 682                and state cases regarding privacy interests
  (Tex. 1976). Stated otherwise, the right of              when the right to privacy is raised as a
  privacy is the right to be free from the                 challenge to pretrial discovery. See In re
  unwarranted appropriation or exploitation of             Crestcare Nursing & Rehab. Ctr., 222 S.W.3d
  one's personality, the publicizing of one's              68, 72 (Tex. App.—Tyler 2006, orig.
 private affairs with which the public has no              proceeding [mand. denied]); Tarrant Cnty.
 legitimate concern, or the wrongful intrusion             Hosp. Dist., 734 S.W.2d at 679 n.3. A court
 into one's private activities in such manner as           order that compels or restricts pretrial
 to outrage or cause mental suffering, shame, or           discovery constitutes state action which is
 humiliation to a person of ordinary                       subject to constitutional limitations. See In re
 sensibilities. Billings, 489 S.W.2d at 859;               Crestcare Nursing & Rehab. Ctr., 222 S.W.3d
 Indus. Found. of the S., 540 S.W.2d at 682.               at 72; Tarrant Cnty. Hosp. Dist. v. Hughes,
                                                           734 S.W.2d at 679 n.3.
     In Industrial Foundation of the South v.
 Texas Industrial Accident Board, the Texas                     As a general rule, the party who seeks to
 Supreme Court held that concepts of common-               limit discovery by asserting a privilege has the
law privacy law exempted documents from                   burden of producing evidence to support its
public disclosure under a former version of the           assertions. See TEX. R. CIV. P. 193.4(a); In re
Texas Public Information Act. See 54o S.W.2d              E.I. DuPont de Nemours & Co., 136 S.W.2d
668, 686 (Tex.1976); see also Tex. Dept of Pub.           218, 227 (Tex. 2004) (orig. proceeding)
Safety v. Cox Tex. Newspapers, L.P., 343                  (holding that the party asserting a privilege
S.W.3d 112,116 (Tex. 2011). Under Industrial,             has the burden of proof and must make a
information is protected from mandatory                   prima facie showing, which requires the
disclosure as information deemed confidential             "minimum quantum of evidence necessary to
by law if: (1) the information contains highly            support a rational inference that the allegation
intimate or embarrassing facts the publication            of fact is true"); Huie v. DeShazo, 922 S.W.2d
of which would be highly objectionable to a               92o, 926 (Tex. 1996) (stating that evidence is
reasonable person, and (2) the information is             necessary to support a claim of privilege); see
not of legitimate concern                                 also In re CI Host, Inc., 92 S.W.3d 514, 516
                                                          (Tex. 2002) (orig. proceeding) ("Any party
Page 11                                                   making an objection or asserting a privilege
                                                          must present any
to the public. Indus. Found. of the S., 540
S.W.2d at 685; see Abbott v. Dallas Area                  Page 12
Rapid Transit, 410 S.W.3d 876, 881 (Tex.
App.—Austin 2013, no pet.). However, not                  evidence necessary to support the objection or
every publication of personal information                 privilege."). This burden includes the burden
about an individual constitutes an invasion of            to produce evidence concerning the
a constitutionally protected zone of privacy.             applicability of the privilege. See Peeples v.
Indus. Found. of the S., 54o S.W.2d at 680.               Fourth Supreme Jud. Dist., 701 S.W.2d 635,
Moreover,       information      within      a            635 (Tex. 1985); In re Park Cities Bank, 409
constitutionally protected zone of privacy can            S.W.3d 859, 868 (Tex. App.—Tyler 2013, orig.
sometimes be disclosed. See, e.g., Tarrant                proceeding); In re USA Waste Mgmt. Res.,
Cnty. Hosp. Dist. v. Hughes, 734 S.W.2d 675,              L.L.C., 387 S.W.3d 92, 96 (Tex. App.—
                                                    -6-
  fastcase'
      Case 1:18-cv-00603-AWA Document 26-7 Filed 06/21/19 Page 7 of 9
                                   In re H.E.B. Grocer Co. Tex. Ap 2014,




  Houston [14th Dist.] 2012, orig. proceeding                 Texas Comptroller of Public Accounts v.
  [mend. denied]).                                           Attorney General of Texas, 354 S.W.3d 336
                                                             (Tex. 2010), for the proposition that privacy
       This rule applies when a party asserts                rights exist in dates of birth and addresses, we
  privacy rights as a ground for limiting                    conclude that case is distinguishable insofar as
  discovery. In re Crestcare Nursing & Rehab.                it construes the Texas Public Information Act
  Ctr., 222 S.W.3d at 73; Kessell v. Bridewell,              and balances the individual's right of privacy
  872 S.W.2d 837, 841 (Tex. App.—Waco 1994,                  and the general public's right to information.
  orig. proceeding); see also In re Kemper                   Id. at 353.3 This case, in contrast, presents an
  Lloyds Ins. Co., No. 12-05-00309-CV, 2006                 issue pertaining to discovery in civil litigation
  WL 475436, at *3 (Tex. App.—Tyler Feb. 28,                between two parties. See Indus. Found. of the
  2006, orig. proceeding) (mem. op.).2 A party              S., 54o S.W.2d at 679 ("It is also apparent that
 asserting that privacy rights protect                      the right of privacy is primarily a restraint
 information from disclosure must present                   upon unwarranted governmental interference
 evidence showing "a particular, articulated                or intrusion into those areas deemed to be
 and demonstrable injury." In re Crestcare                  within the protected 'zones of privacy.").
 Nursing & Rehab. Ctr., 222 S.W.3d at 73;                   Thus, although information contained in other
 Kessell, 872 S.W.2d at 841 (quoting Garcia v.              incident
 Peeples, 734 S.W.2d 343, 345 (Tex. 1987)).
 Mere conclusory allegations that documents                 Page 14
 sought are "confidential" are insufficient to
 support a privacy claim. See Kessell, 872                 reports might, under some circumstances, be
 S.W.2d at 841-42; see also In re E.I. DuPont de           included within the protected zone of privacy,
 Nemours & Co., 136 S.W.3d at 226.                         this is not such a case.

 Page 13                                                         Second, even if we were to conclude that a
                                                            zone of privacy protected the incident reports
      We disagree with H.E.B's assertion that               from disclosure, H.E.B. has failed to meet its
 the trial court abused its discretion in ordering          burden of proof to establish the privilege in
 the production of the two incident reports.                this case. Rather, H.E.B. has stated in a
 First, H.E.B. has not identified any                       conclusory fashion that production of the
 information in the incident reports as                     incident reports would violate the individuals
 protected by an applicable privacy right. See              identified in the incident reports' right to
 generally TEX. R. CIV. P. 192.3(c) (providing             privacy. Such conclusory allegations do not
 that a party may obtain discovery of the name,            suffice to establish the privilege. See In re
address, and telephone number of persons                   Crestcare Nursing & Rehab. Ctr., 222 S.W.3d
who having knowledge of relevant facts). The               at 73; Kessell, 872 S.W.2d at 841. Moreover,
information in the incident reports is not                 H.E.B. has not presented prima facie evidence
among the interests, such as marital relations,            concerning the applicability of the privilege or
procreation,         contraception,         family         evidence showing "a particular, articulated
relationships, child rearing, and education,               and demonstrable injury" would result from
which have been afforded constitutional                    disclosure of the reports. See In re Crestcare
protection, See Tarrant Cnty. Hosp. Dist., 734             Nursing & Rehab. Ctr., 222 S.W.3d at 73;
S.W.2d at 679; see also In re Columbia Valley              Kessell, 872 S.W.2d at 841; see also Peeples,
Reg'l Med. Ctr., 41 S.W.3d 797, 802 (Tex.                  701 S.W.2d at 635; In re Park Cities Bank, 409
App.—Corpus Christi 2001, orig. proceeding)                S.W.3d at 868; In re USA Waste Mgmt. .Res.,
(en bane) (stating that medical records have               L.L.C., 387 S.W.3d at 96. We overrule H.E.B.'s
been held to be within the constitutional zone             second issue.
of privacy). Although H.E.B. cites one case,
                                                     -7-
      Case 1:18-cv-00603-AWA Document 26-7 Filed 06/21/19 Page 8 of 9
                                  In re H.E.B. Grocer • Co. Tex. A     20141



       In its third issue, H.E.B. contends that                 DORI CONTRERAS GARZA
   Rodriguez failed to meet his burden of                       Justice
   showing why the production of incident
   reports containing individuals' private
   information was material, relevant, and
   necessary. In connection with this issue,
  H.E.B. asserts that a discovery order that               Notes:
  discloses private information must be limited                L See TEX. R. APP. P. 52.8(d) ("When
  to material and relevant information to the              denying relief, the court may hand down an
  case and Rodriguez failed to meet his burden             opinion but is not required to do so. When
  to establish the necessity and the relevancy of          granting relief, the court must hand down an
  disclosing the private personal information of           opinion as in any other case."); TEX. R. APP.
 the two customers identified in the incident              P. 47.4 (distinguishing opinions and
 reports when their accidents were not caused              memorandum opinions).
 by the same instrumentality and were not
 sufficiently similar to Rodriguez's accident.                  z We note that the San Antonio Court of
 We have already determined that the incident              Appeals has held that "[w]hen a party has
 reports are relevant to Rodriguez's claims and             properly objected to a request for production
 that                                                      based on privacy rights, it is the burden of the
                                                           party seeking production to show the
 Page 15                                                   information sought is material, relevant, and
                                                           necessary." See In re United Services
H.E.B. failed to meet its burden to establish              Automobile Ass'n, 76 S.W.3d 112, 115 (Tex.
that information in the reports is privileged.             App.—San Antonio 2002, orig. proceeding)
Accordingly, we overrule H.E.B.'s third issue.             (concluding that the trial court abused its
                                                           discretion in ordering the production of
             IV. CONCLUSION
                                                           unredacted engineering reports). In so
                                                           holding, the San Antonio court relied on El
     We conclude that the trial court did not
                                                           Centro del Barrio, Inc. v. Barlow, 894 S.W.2d
 abuse its discretion in compelling discovery of
                                                           775 (Tex. App.—San Antonio 1994, orig.
the two incident reports. The trial court's order
                                                           proceeding), which concerns the burden of
is narrowly tailored to limit discovery to a
                                                           proof relevant to the discovery of income tax
period of three years, to the specific store
                                                           returns. See id. at 779; see also In re Sullivan,
where the underlying injury occurred—to a
                                                          214 S.W.3d 622, 624 (Tex. App.—Austin 2006,
specific area within that one store where the
                                                          orig. proceeding). The burden of proof for the
injury occurred—the parking lot, and to
                                                          production of income tax returns is unlike the
incidents concerning "trip and falls" which
                                                          burden relevant to other discovery requests,
mirrors the specific type of incident at issue in
                                                          which is on the party resisting the discovery.
this case. We further note that the trial court
                                                          See In re Beeson, 378 S.W.3d 8, 12 (Tex.
reviewed the incident reports in camera prior
                                                          App.— Houston [1st Dist.] 2011, orig.
to making its determination regarding
                                                          proceeding); In re Patel, 218 S.W.3d 911, 916
production.
                                                          (Tex. App.—Corpus Christi 2007, orig.
     Based on the foregoing, we deny the                  proceeding). Our case does not concern the
petition for writ of mandamus, and we lift the            production of income tax returns, and
the stay previously imposed by this Court. See            accordingly, we decline to follow the San
TEX. R. APP. P. 52.10(b) ("Unless vacated or              Antonio Court of Appeals regarding its
modified, an order granting temporary relief is           statement of the burden of proof. Moreover,
effective until the case is finally decided.").           even if we were to follow the San Antonio

           .                                        -8-
  last-case
     Case 1:18-cv-00603-AWA Document 26-7 Filed 06/21/19 Page 9 of 9
                                   In re H.E.B. Grocer Co. Tex. Apl., 2014)




 Court of Appeals, we note that H.E.B. did not
 properly object to the request for production
 so as to shift the alleged burden of proof in this
 case.

      & In concluding that H.E.B. has not
 established a privacy right in the information
 contained in the incident reports, we
 nevertheless caution the parties to fully
 comply with the newly revised Texas Rule of
 Appellate Procedure 9 requiring the redaction
 of sensitive data in documents filed in civil
 cases. See TEX. R. APP. P. 9.9. In this regard,
we note that sensitive data is specifically
 defined as including, inter alia, birth dates,
home addresses, and the names of any persons
who were minors when the underlying suit was
filed. See id. 9.9(a)(3). We note that in this
case, H.E.B. neither filed the subject incident
reports under seal nor redacted the
information that it claims is subject to a
privacy right.




                                                  -9-
fastcase'
